 1   MICHAEL BEEDE, ESQ.
     Nevada Bar No. 13068
 2
     JAMES W. FOX, ESQ.
 3   Nevada Bar No. 13122
     The Law Office of Mike Beede, PLLC
 4   2470 St. Rose Pkwy., Ste. 307
 5
     Henderson, NV 89074
     Phone: 702-473-8406
 6   eservice@legallv.com
     Attorney for Defendants, Jennifer Uzan St. John Carlos Miranda
 7   and Antonia Miranda
 8
                              UNITED STATES DISTRICT COURT
 9                                 DISTRICT OF NEVADA
10
     U.S. BANK TRUST, N.A., AS TRUSTEE FOR                  CASE NO. 2:18-cv-02008-RCJ-CWH
11   LSF9 MASTER PARTICIPATION TRUST,

12                        Plaintiff,
     v.
13
     CARLOS       MIRANDA,     an    individual;            STIPULATION AND [PROPOSED]
14                                                          ORDER TO EXTEND DEADLINE
     ANTONIA      MIRANDA,     an    individual;
15   JENNIFER UZAN ST. JOHN (a.k.a. JENNIFER                FOR REPLY TO PLAINTIFF’S
     UZAN), an individual; and STERLING AT                  OPPOSITION TO DEFENDANTS’
16   SILVER       SPRINGS      HOMEOWNERS                   MOTION TO DISMISS [ECF NO.
     ASSOCIATION,      a   domestic   non-profit            22]
17
     corporation,
18
                           Defendants.
19

20
             COME NOW, Defendants, CARLOS MIRANDA; ANTONIA MIRANDA; JENNIFER
     UZAN ST. JOHN (a.k.a. JENNIFER UZAN) (hereafter collectively “Defendants”) by and
21
     through their attorneys of record, Michael Beede, Esq. and James W. Fox, Esq. of The Law
22
     Office of Mike Beede, PLLC; and Plaintiff, U.S. BANK TRUST, N.A., AS TRUSTEE FOR
23
     LSF9 MASTER PARTICIPATION TRUST (hereafter “US Bank”), by and through its
24
     attorneys of record, Robert A. Riether, Esq. and Rock K. Jung, Esq. of the law firm of Wright
25
     Finlay & Zak LLP, and hereby stipulate as follows:
26        1. This matter concerns title to real property commonly known as 5026 Mascaro Drive, Las
27           Vegas, NV; APN 161-26-110-050 (the “Property”).
28        2. US Bank filed its complaint on or about October 17, 2018.


                                              Page 1 of 2
 1      3. Defendants Jennifer Uzan St. John, Carlos Miranda, and Antonie Miranda filed their
 2          Motion to Dismiss on December 6, 2018.
 3      4. Plaintiff U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, filed its

 4          Opposition to Defendants’ Motion to Dismiss on January 10, 2019.

 5
        5. The Parties have agreed that the time for Defendants to respond to Plaintiff’s Opposition
            shall be extended up to and including January 24, 2019.
 6
            This is the second request for a modification of the time for responsive pleading between
 7
     these two parties, the parties previously stipulated to extend the time for Plaintiff to file its
 8
     opposition to the Defendants’ Motion to Dismiss. This stipulation seeks the first extension of
 9
     Defendants Reply deadline, and it is not intended to cause any delay or prejudice to any party.
10

11     Dated this 17th day of Janaury, 2019.           Dated this 17th day of January, 2019.
12
       THE LAW OFFICE OF MIKE BEEDE, PLLC              WRIGHT, FINLAY & ZAK, LLP

13
       /s/ Michael Beede                               /s/ Rock Jung
14     Michael N. Beede, Esq.                          Robert A Riether, Esq.
15
       Nevada Bar No. 13068                            Nevada Bar No. 12076
       James W. Fox, Esq.                              Rock K. Jung, Esq.
16     Nevada Bar No. 13122                            Nevada Bar No. 10906
       2470 St. Rose Pkwy, Suite 307                   7785 W. Sahara Ave., Suite 200
17     Henderson, NV 89074                             Las Vegas, NV 89117
18
       Attorneys for Defendants, Jennifer Uzan St.     Attorneys for Plaintiff, U.S. Bank Trust, N.A.,
       John, Carlos Miranda and Antonia                as Trustee for LSF9 Master Participation
19     Miranda                                         Trust
20

21

22
                                              ORDER
23
            IT IS SO ORDERED.
24

25

26                                        _______________________________________
                                          UNITED STATES DISTRICT COURT JUDGE
27

28
                                          DATED: _______________________________
                                                     January 18, 2019.

                                               Page 2 of 2
